HUMPHREY, District Judge.
Section 14b of the bankruptcy act of July 1, 1898, c. 541, 30 Stat. 550, as amended by Act Feb. 5, 1903, c. 487, 32 Stat. 797 [U. S. Comp. St. Supp. 1903, p. 411], provides that objections to discharge of bankrupts may be made by “parties in interest.” The averment in the petition that the objectors are creditors is not such a statement as shows to the court *638that the petitioners are “parties in interest,” within the meaning of the law. The petition does not make such a showing that the court can say that the rights of the petitioners were affected by the discharge. No facts are averred which would justify the legal conclusion that the petitioners are “parties in interest.” It is not averred that they were creditors at the time of the bankruptcy. The character of their debt is not shown. It is not averred that their debt was provable in bankruptcy or was proved in the proceedings. The debt or debts they represent, from all that appears from the petition, may have been created since the discharge, or they may have become purchasers of the debts which were discharged, without right to attack the discharge. We are of opinion that the petition should have shown that the petitioners had at the time provable debts against the bankrupt, which were affected by the discharge of the bankrupt. Otherwise they are not “parties in interest,” within the meaning of the statute.
A somewhat analogous case may be found in the statute for the removal of causes from the state to the federal court. The statute provided for the removal of a suit in which there shall be a controversy between citizens of different states, and it was ruled by the ultimate tribunal that, in order to confer jurisdiction upon the federal court, the petition filed in the state court must not only show that the parties at the time of filing the petition had a diverse citizenship, but that such diverse citizenship existed at the time of the commencement of the suit; that such objection to the jurisdiction is available at any stage of the cause, and might be raised by the party filing the faulty petition. So, here, it may well be that the petitioners are creditors of the bankrupt; but it may also well be that they were not creditors at the time of the discharge, and in no way entitled to contest that discharge. Allegations of such facts are necessary to a good petition, and their omission is fatal. This conclusion renders it unnecessary to consider the other questions arising upon the record and discussed at the bar.
The decree is affirmed.